

JOINDER AGREEMENT


This JOINDER AGREEMENT, dated as of April 22, 2020 (this “Joinder”), is
delivered in connection with the Payroll Support Program Agreement, dated as of
April 22, 2020 (as amended from time to time, the “PSP Agreement”) between
Alaska Airlines, Inc., an Alaska corporation, and the United States Department
of the Treasury (“Treasury”). All capitalized terms not defined herein have the
meanings set forth in the PSP Agreement.


1.Joinder as a Recipient. The undersigned hereby (a) agrees that it shall be
deemed a Recipient under the PSP Agreement, (b) agrees to perform all of the
obligations of a Recipient thereunder, and (c) agrees to comply with the terms
thereof applicable to Recipients as if it were a signatory thereto.


2.Unconditional Joinder. The undersigned acknowledges that its obligations under
this Joinder are unconditional.


3.Reliance. The undersigned hereby acknowledges that Treasury executed the PSP
Agreement in reliance on this Joinder and may reduce the amount of Payroll
Support thereunder if the undersigned does not comply with the terms of the PSP
Agreement.


4.Incorporation by Reference. All terms and conditions of the PSP Agreement are
hereby incorporated by reference into this Joinder as if set forth in full.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the date first written above.


HORIZON AIR INDUSTRIES, INC.




By:  
Name: Title:

